Citation Nr: 0011323	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
left wrist scar.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945.  His appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  By an October 1994 rating decision, the RO denied 
service connection for a left wrist disorder.  The veteran 
disagreed with that determination.  Subsequently, by a 
January 1996 rating decision, the RO granted service 
connection for a left scar, and assigned a noncompensable 
evaluation.  The veteran has disagreed with this evaluation.  

The Board notes that the veteran has submitted a claim that 
he has left upper extremity neurological damage due to his 
in-service injuries.  By a rating decision issued in March 
2000, the RO denied service connection for left carpal tunnel 
syndrome.  There is no evidence that the veteran has 
submitted a substantive appeal as to this issue following 
that rating decision.  The Board notes that the period for 
perfecting a timely substantive appeal as to this decision 
has not yet expired.  


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's left wrist scar is not tender and painful 
on objective demonstration and there is no limitation of 
function of the left wrist because of the left wrist scar.


CONCLUSION OF LAW

The criteria for an increased (compensable) initial rating 
for left wrist scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7804, 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected left wrist 
scar is more disabling than the current noncompensable 
evaluation reflects.  The propriety of the initial evaluation 
of a veteran's service-connected disability presents a well-
grounded claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board is further satisfied that the RO has obtained all 
relevant evidence necessary for an equitable disposition of 
this appeal except for the lumbar disc disease claim; no 
further assistance to the veteran is necessary with regard to 
the other claims.  See 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluation is based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because the veteran appealed his initial 
ratings, the rule from Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance, is not applicable.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. at 125.

Service connection was established for left wrist scar in 
January 1996, effective at a noncompensable evaluation under 
Diagnostic Code (DC) 7805 from the date of the veteran's 
August 1994 claim.  Under DC 7805, scars should be rated on 
limitation of the part affected.  38 C.F.R. § 4.118, DC 7805.  
Diagnostic Code 7804 also provides a 10 percent rating for 
scars that are superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804.

Neurological reports of March 1994 and May 1994 address 
bilateral hand numbness and tingling and do not address 
whether the scar itself caused functional impairment or 
whether it was painful and tender on objective demonstration.  
The veteran's left wrist scar was not mentioned in either 
report.

At a January 1996 VA scars examination, the veteran's skin 
was cool and dry, and he had a laceration on his left wrist 
caused by flying debris.  The veteran indicated that the scar 
itself was not painful, but he had arthritic pain and 
stiffness of the wrist.  The rest of the examination report 
concerns a foot condition and the left wrist scar is not 
further addressed by the report.  

A December 1998 letter from a private physician reflects that 
the veteran complained of not being able to form a fist or 
close his hand completely because of being hit with a rock 
during a blasting assignment in World War II.  That private 
medical report, however, does not address whether there was 
any functional impairment due to the veteran's scar, or 
whether the scar was painful and tender.

At a July 1997 VA examination, the veteran had a 4.5-
centimeter healed non-tender non-keloid scar running 
diagonally across the dorsal aspect of the radius region.  
The diagnostic clinical test results for the left wrist were 
negative.  The examiner diagnosed a history of a laceration 
on the dorsum of the left wrist.

The Board is cognizant, as noted in the Introduction, the 
veteran believes that he suffered some neurological damage to 
his left upper extremity from the blasting incident during 
World War II; however, the issue on appeal concerns the 
severity of disability caused by the scar itself.  In this 
regard, the veteran stated in January 1996 that the scar was 
not painful and he has not purported as such at any other 
time.  Moreover, the VA examiner in July 1997 reported that 
the scar was non-tender.  The record contains no evidence 
that the veteran's left wrist scar is tender and painful on 
objective demonstration.  Thus, the veteran is not entitled 
to a compensable evaluation under DC 7804.  

There is no medical evidence that the scar is causing any 
functional impairment of the veteran's left upper extremity 
or his left wrist.  Although the evidence includes 
contentions that the veteran has numbness and tingling in 
both of his hands, the evidence does not reflect that the 
scar itself has caused any additional impairment.  The 
veteran stated at his December 1998 RO hearing that he has 
had sustained nerve damage to his left upper extremity, but 
the medical evidence establishes that the scar is not related 
to the nerve damage, and the evaluation assigned for 
disability due to the scar cannot be increased on this basis.  

The January 1996 and July 1997 VA examination reports do not 
reflect functional impairment of the veteran's left wrist 
because of the laceration.  Moreover, the December 1998 
private medical statement does not address functional 
impairment due to the left wrist scar; although it indicates 
that the veteran had some numbness and tingling and he was 
unable to make a fist, there was no medical opinion offered 
that related the veteran's scar to these symptoms.  A 
compensable evaluation is therefore not warranted under DC 
7805 for left wrist scar.  As such, the Board must deny the 
veteran's claim of entitlement to an increased (compensable) 
rating for left wrist scar under DC 7805 as well.

The Board has considered staged ratings in connection with 
the decision of the U.S. Court of Appeals for Veterans Claims 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999), but as 
the clinical record shows that at no time was the veteran's 
scar tender and painful on objective demonstration.  There is 
no evidence that the scar ever caused functional limitation.  
The evidence does not support application of a staged 
evaluation, as there is no evidence of changes in the 
disability level due to the scar.  

In reaching this decision, the Board also considered the 
doctrine of reasonable doubt; however, the Board will not 
apply that doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).

ORDER

Entitlement to an increased (compensable) initial rating for 
left wrist scar is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

